DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                     v.

                         DOMINIQUE WRIGHT,
                              Appellee.

                              No. 4D18-856

                           [December 5, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Barry M. Cohen, Judge; L.T. Case No. 2008CF004966BMB.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Senior Assistant Attorney General, West Palm Beach, for
appellant.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellee.

PER CURIAM.

   The State of Florida appeals from an order on resentencing of a juvenile,
in which the trial court declined to impose a mandatory minimum
sentence for discharging a firearm, ruling that it would be contrary to
individualized consideration required by U.S. Supreme Court cases. The
court declared section 775.087, Florida Statutes, the statute requiring a
mandatory minimum, unconstitutional as applied to the appellee. In
Martinez v. State, ___ So. 3d ___, 43 Fla. L. Weekly D2280 (Fla. 4th DCA
Oct. 10, 2018), we held that the imposition of mandatory minimum
sentences on juveniles does not violate Graham v. Florida, 560 U.S. 48
(2010) and Miller v. Alabama, 567 U.S. 460 (2012). See also Young v. State,
219 So. 3d 206 (Fla. 5th DCA 2017). We thus reverse the trial court’s
order and appellee’s sentence.

   In his answer brief, appellee contends that section 921.1401, Florida
Statutes, requiring individualized sentencing consideration for juveniles
and periodic reviews, supersedes section 775.087, requiring mandatory
minimum penalties. We disagree and align ourselves with the reasoning
in Montgomery v. State, 230 So. 3d 1256 (Fla. 5th DCA 2017), which
harmonized the two statutes:
      Reading the juvenile sentencing statutes and the 10–20–Life
      statute in pari materia, the following sentencing scheme
      emerges for nonhomicide juvenile offenders. Under section
      775.082(3), the court must provide a nonhomicide juvenile
      offender, who is convicted of certain serious offenses, an
      individualized sentencing hearing.        If the nonhomicide
      juvenile offender is sentenced to more than twenty years, the
      court must provide a judicial review after twenty years,
      pursuant to section 921.1402(2)(d), to afford him or her a
      meaningful opportunity to obtain early release. However, if
      the nonhomicide juvenile offender, in the course of
      committing certain enumerated felonies, discharged a firearm
      and as the result of the discharge, inflicted death or great
      bodily harm, the juvenile must be sentenced to a twenty-five-
      year mandatory minimum. § 775.087(2), Fla. Stat. (2012).
      Nonetheless, he or she would still be entitled to a twenty-year
      statutory review of his or her sentence under section
      921.1402(2)(d) with the possibility of early release. See
      generally Gridine v. State, 175 So. 3d 672, 675 (Fla. 2015)
      (reversing juvenile nonhomicide offender’s aggregate seventy-
      year sentence with twenty-five-year mandatory minimum
      because it failed to provide defendant with judicial review, and
      thereby, meaningful opportunity for future release). At that
      judicial review, after considering the enumerated factors of
      section 921.1402(6) along with any other factor it deems
      appropriate to review the juvenile’s sentence, the sentencing
      court is authorized to modify the sentence and impose a term
      of probation of at least five years if the court determines
      modification is warranted. § 921.1402(7), Fla. Stat. (2014).

Id. at 1262-63.

   Thus, after the individualized sentencing proceeding, the trial court is
required to impose the mandatory minimum sentence under section
775.087. However, the juvenile is still entitled to review after twenty years,
when the sentence may be modified in accordance with the statutory
process.

   Reversed and remanded for resentencing.

GERBER, C.J., WARNER and FORST, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.


                                      2